Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 1 of 14 PageID: 264




                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY



    NOVAPLAST CORPORATION,
                                                         Civ. No. 20-7396 (KM) (JBC)
                          Plaintiff,
                                                                  OPINION
    v.

    INPLANT, LLC, and
    PROXIMATE CONCEPTS, LLC

                        Defendants.



KEVIN MCNULTY, U.S.D.J.:
              Plaintiff NovaPlast Corporation (“NovaPlast”) initiated this patent
infringement action against defendants Inplant, LLC (“Inplant”) and Proximate
Concepts, LLC (“Proximate”). Defendants move to dismiss the Complaint for
failure to state a claim, pursuant to Federal Rule of Civil Procedure 12(b)(6).
              For the reasons provided herein, I will grant Defendants’ motion.

         I.      Summary1
              The facts alleged in the Complaint are accepted as true for purposes of
this motion. NovaPlast, a company organized and existing under the laws of
Florida, is in the medical device business. (Compl. ¶¶1-2). By way of
assignment, NovaPlast is the owner of U.S. Patent No. 10,104,213 (“the ‘213
Patent” or “the Patent-In-Suit”), entitled “Prosthetic implant delivery device and
method.” (Compl. ¶16, Ex. 3). The ‘213 Patent was filed on December 29, 2015




1       Citations to the record will be abbreviated as follows. Citations to page numbers
refer to the page numbers assigned through the Electronic Court Filing system, unless
otherwise indicated:
              “DE” = Docket entry number in this case.
              “----” = ------ (DE ??)
                                              1
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 2 of 14 PageID: 265




and issued on October 23, 2018. (Compl. ¶17, Ex. 3). The Patent contains the
following claims:
      1. A delivery system adapted to facilitate insertion of a prosthetic
      implant through a surgical opening, the system comprising:

       a flexible elongated member defining a proximal end and a distal
        end, the proximal end, formed opposite the distal end and
        defining a closed end, the distal end defining a longitudinal
        opening;

       the distal end including a first longitudinal edge and a second
         longitudinal edge, the first longitudinal edge and second
         longitudinal edge further defining the longitudinal opening, at
         least one first fastener formed on the elongated member adjacent
         the first longitudinal edge, and a second fastener formed on the
         elongated member adjacent the second longitudinal edge;

       the second fastener matingly engage with the at least first fastener
         to close the longitudinal opening, whereby a predetermined size
         distal opening is formed based on the engagement of the second
         listener with the at least one first fastener, the distal opening
         sized to allow the prosthetic implant to be urged therethrough.

      2. The delivery system of claim 1, wherein a plurality of first
      fasteners is formed on the elongated member adjacent the first
      longitudinal edge.

      3. The delivery system of claim 2, wherein the mesh material defines
      a graded mesh, wherein the distal end portion is less expandable
      than the proximal end portion.

      4. The delivery system of claim 1, wherein the flexible elongated
      member defines an expandable mesh material.

      5. The delivery system of claim 1, each of the at least one first,
      fastener further comprising a channel, the second fastener defining
      a shoulder, the shoulder adapted to be received within and secured
      with the channel of at least one of the first fasteners.

      6. The delivery system of claim 1, each of the at least one first
      fastener further comprising at least one receiving slot, the second
      fastener defining at least one tab, the at least one tab adapted to be
      inserted into and secured with the at least one receiving slot.


                                     2
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 3 of 14 PageID: 266




      7. The delivery system of claim 1, each of the at least one first
      fastener comprising at least one attaching unit, the second fastener
      defining at least one closing unit, the at least one closing unit
      adapted to be inserted into and secured with the at least one
      attaching unit.

      8. The delivery system of claim 1, the at least one first fasteners
      defining a proximal end and a distal end; the second fastener
      defining a proximal end and a distal end, the proximal end of the at
      least one first fasteners being a first distance from the proximal end
      of the second fastener, the distal end of the at least one first
      fasteners being a second distance from the distal end of the second
      fastener, the first distance being greater than the second distance.

(Compl. ¶17, Ex. 3 at 36).
      Inplant is a company organized and existing under the laws of New
Jersey and “is in the business of manufacturing and selling medical devices,
including devices related to plastic surgery procedures.” (Compl. ¶¶3-4).
Inplant’s principal place of business is at 1566 Lemoine Avenue, Fort Lee, New
Jersey 07024. (Compl. ¶3). The Complaint avers that Inplant “has
manufactured, sold, or offered for sale an implant funnel for breast
augmentation surgery procedures” (“Accused Product 1”), displayed in Exhibit
1, and “is manufacturing selling, or offering for sale an implant funnel for
breast augmentation surgery procedures” (“Accused Product 2”), displayed in
Exhibit 2. (Compl. ¶¶5-6, Ex. 1-2).
      Proximate is a company organized and existing under the laws of New
Jersey. Its principal place of business is located at 1566 Lemoine Avenue, Fort
Lee, New Jersey 07024. (Compl. ¶7). According to the Complaint, Proximate “is
in the business of manufacturing and selling medical devices, including devices
related to plastic surgery procedures,” and “has manufactured, sold, or offered
for sale the Accused Products through the United States and in New Jersey.”
(Compl. ¶¶8-9).
      Accused Product 1 was first made available to the public after December
29, 2015. (Compl. ¶19). With respect to that product, Defendants own U.S.
Patent No. 9,925,028 (“the ‘028 Patent”), entitled “device for the delivery of a

                                      3
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 4 of 14 PageID: 267




prosthetic implant and method of use thereof.” (Compl. ¶20). Sometime
thereafter, NovaPlast’s counsel mailed Defendants a cease and desist letter
regarding Accused Product 1. (Compl. ¶21). Defendants then created and
began to sell Accused Product 2, which Defendants marked with the ‘028
Patent and U.S. Patent No. 10,575,936 (“the ‘936 Patent”), entitled “device for
the delivery of a prosthetic implant and method of use thereof.” (Compl. ¶¶21-
22). The ‘028 Patent and the ‘036 Patent are assigned to Proximate. (Compl.
¶23). Both of the Accused Products are “part of a delivery system adapted to
facilitate the insertion of a prosthetic implant through a surgical opening.”
(Compl. ¶25).
      The Complaint alleges that “[t]he ‘213 patent is a dominant patent to the
‘028 Patent and the ‘936 Patent.” (Compl. ¶24). Regarding Accused Product 1,
the Complaint avers that it “includes a flexible elongated member defining a
proximal end and a distal end, where the proximal end defines a closed end,
and the distal end defines longitudinal opening.” (Compl. ¶26). Further:
      The distal end of Accused Product 1 includes a first longitudinal
      edge and a second longitudinal edge and at least one first fastener
      formed on the elongated member adjacent the first longitudinal
      edge, and a second fastener formed on the elongated member
      adjacent the second longitudinal edge; the second fastener matingly
      engages with the at least first fastener to close the longitudinal
      opening, whereby a predetermined size distal opening is formed
      based on the engagement of the second listener with the at least one
      first fastener, the distal opening sized to allow the prosthetic implant
      to be urged therethrough.

(Am. Compl. ¶27).
      Accused Product 2 “includes a flexible elongated member defining a
proximal end and a distal end where the proximal end defines a closed end,”
and “the distal end is manufactured and sold with a closed distal end portion
with a perforation to enable removal of the closed distal end portion to define a
longitudinal opening to be suitable for use.” (Compl. ¶29). When Accused
Product 2’s closed distal end with perforation is removed, the distal end
“includes a first longitudinal edge and a section longitudinal edge and at least


                                      4
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 5 of 14 PageID: 268




one first fastener formed on the elongated member adjacent the first
longitudinal edge, and a second fastener formed on the elongated member
adjacent the second longitudinal edge.” (Compl. ¶30). In addition,
      the second fastener matingly engages with the at least first fastener
      to close the longitudinal opening, whereby a predetermined size
      distal opening is formed based on the engagement of the second
      listener with the at least one first fastener, the distal opening sized
      to allow the prosthetic implant to be urged therethrough.

(Id.). The ‘936 Patent claims that Accused Product 1 is “[a] surgical device for
assisting in the placement of a prosthetic implant within a surgical pocket of a
patient.” (Compl. ¶31 (alteration in original)). The ‘936 Patent also claims that
the surgical device comprises the following:
      [a] sheet of polymer shaped in the form of a conical frustum in which
      a proximal end of the frustum is sealed and a distal end of the
      frustum is open, the frustum having an elongated slit extending
      from the distal end toward the proximal end and further having a
      single opening formed by the distal opening and the elongated slit,
      the opening configured to accept the prosthetic implant into an
      interior cavity of the frustum.

(Id. (alteration in original)). The instructions and intended use for Accused
Product 2 direct users “to remove the perforated distal end to create a distal
opening sized to allow the prosthetic implant to be urged therethrough.”
(Compl. ¶¶33-35).
      The Complaint asserts that the United States Patent and Trademark
Office (“PTO”) issued a Notice of Allowance prior to the issuance of the ‘213
Patent. (Compl. ¶38). On September 26, 2018, NovaPlast mailed Mr. Paul
Rosenberg, the principal of both Inplant and Proximate, “a letter regarding the
imminent issuance of the ‘213 Patent and copies of the patent claims that were
to issue.” (Compl. ¶39). In October 2018, “Jeffery Weinzweig of NovaPlast
provided a representative of Inplant with a copy of [that] letter.” (Compl. ¶40).
Therefore, the Complaint alleges upon information and belief, Defendants had
constructive or actual knowledge of the ‘213 Patent. (Compl. ¶41). “Prior to
manufacturing, selling, and offering for sale Accused Product 2, Defendants

                                      5
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 6 of 14 PageID: 269




were aware of the ‘213 Patent” and “were aware that NovaPlast was of the
opinion that Accused Product 2 infringed on one or more claims of the ‘213
Patent.” (Compl. ¶¶ 42-43).
      The Complaint asserts two counts of patent infringement.
      Count I alleges infringement of the ‘213 Patent by Accused Product 1.
(Compl. ¶¶44-48). With respect to that product, the Complaint asserts the
following: (1) “Accused Product 1 meets the limitations of one or more claims of
the ‘213 Patent either literally or under the doctrine of equivalents”; (2)
“Defendants, either individually or collectively, by way of their manufacturing,
sale, and offering for sale of Accused Product 1 have directly infringed on the
‘213 Patent”; (3) “Defendants’ infringement of the ‘213 Patent is willful”; and (4)
“NovaPlast has suffered and will continue to suffer damages in an amount yet
to be determined and irreparable injury as a result of Defendants’ infringement
of the ‘213 Patent.” (Compl. ¶¶45-48).
      Count II alleges patent infringement of the ‘213 Patent by Accused
Product 2. (Compl. ¶¶49-54). With respect to that product, the Complaint
asserts the following: (1) “Accused Product 2 when configured for use meets the
limitations of one or more of the ‘213 Patent either literally or under the
doctrine of equivalents”; (2) “Defendants, either individually or collectively, by
way of their manufacturing, sale, and offering for sale of Accused Product 2
have directly infringed on the ‘213 Patent, and continue to do so”; (3)
“Defendants, either individually or collectively, by way of instructions for use of
Accused Product 2, have directly infringed the ‘219 Patent by knowingly
inducing others to directly infringe one or more claims of the ‘213 Patent, and
continue to do so”; (4) “Defendants’ direct and indirect infringement of the ‘213
Patent is willful”; and (5) “NovaPlast has suffered and will continue to suffer
damages in an amount yet to be determined and irreparable injury as a result
of Defendants’ infringement of the ‘213 Patent.” (Compl. ¶¶50-54).
      The Complaint seeks damages and costs, as well as declaratory and
injunctive relief.


                                      6
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 7 of 14 PageID: 270




   II.      Discussion
            a. Legal standard
         Generally, district courts adjudicating patent cases apply the law of the
Federal Circuit, where the matter “is intimately involved with the substance of
patent laws.” Grober v. Mako Prods., Inc., 686 F.3d 1335, 1345 (Fed. Cir. 2012).
However, the question of whether to grant a Rule 12(b)(6) motion, “is a purely
procedural question not pertaining to patent law,” to which the Federal Circuit
applies the rule of the regional circuit. C&F Packing Co. v. IBP, Inc., 224 F.3d
1296, 1306 (Fed. Cir. 2000); Disc Disease Sols. Inc. v. VGH Sols., Inc., 888 F.3d
1256, 1259 (Fed. Cir. 2018) (“We review procedural issues, including the grant
of a motion to dismiss, according to the law of the respective regional circuit.”)
         In Robern, Inc. v. Glasscrafters, Inc., this Court held as a matter of first
impression that the Iqbal/Twombly standard applies to complaints alleging
patent infringement after the abrogation of Federal Rule of Civil Procedure 84
and patent pleading Form 18. 206 F. Supp. 3d 1005, 1010 (D.N.J. 2016).
Robern noted that both the Supreme Court of the United States and the United
States Court of Appeals for the Third Circuit have held that the Iqbal/Twombly
pleading standard applies in all civil cases and, since “the abrogation of Rule
84 and Form 18, there is no longer any credible conflict between Supreme
Court precedent and Form 18.” Id.
         Those standards are familiar and well-established. Federal Rule of Civil
Procedure 8(a) does not require that a complaint contain detailed factual
allegations. Nevertheless, “a plaintiff’s obligation to provide the ‘grounds’ of his
‘entitlement to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v. Cnty. of Allegheny,
515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a ‘showing’ rather than a
blanket assertion of an entitlement to relief.” (citation omitted)). Thus, the
complaint’s factual allegations must be sufficient to raise a plaintiff’s right to
relief above a speculative level, so that a claim is “plausible on its face.”


                                         7
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 8 of 14 PageID: 271




Twombly, 550 U.S. at 570; see also West Run Student Hous. Assocs., LLC v.
Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013).
       That facial-plausibility standard is met “when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009) (citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard
is not akin to a ‘probability requirement’ . . . it asks for more than a sheer
possibility.” Id.
       Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).
       When deciding a motion to dismiss, a court typically does not consider
matters outside the pleadings. However, a court may consider documents that
are “integral to or explicitly relied upon in the complaint” or any “undisputedly
authentic document that a defendant attaches as an exhibit to a motion to
dismiss if the plaintiff’s claims are based on the document[.]” In re Rockefeller
Ctr. Props., Inc. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999) (emphasis and
citations omitted); see In re Asbestos Prods. Liab. Litig. (No. VI), 822 F.3d 125,
133 n.7 (3d Cir. 2016); Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).
In that regard, courts may consider matters of public record and exhibits
attached to the complaint. Schmidt, 770 F.3d at 249 (“To decide a motion to
dismiss, courts generally consider only the allegations contained in the
complaint, exhibits attached to the complaint and matters of public record”);
Arcand v. Brother Int’l Corp., 673 F. Supp. 2d 282, 292 (D.N.J. 2009) (court




                                       8
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 9 of 14 PageID: 272




may consider documents referenced in complaint that are essential to plaintiff’s
claim).
      Reliance on these types of documents does not convert a motion to
dismiss into a motion for summary judgment. “When a complaint relies on a
document . . . the plaintiff obviously is on notice of the contents the document,
and the need for a chance to refute evidence is greatly diminished.” Pension
Benefit Guar. Corp. v. White Consol. Indus., Inc., 998 F.2d 1192, 1196-97 (3d
Cir. 1993). As pertinent here, I may consider the cited patents, which are the
very foundation of the complaint.

          b. Direct Patent Infringement
      A claim of direct patent infringement is governed by 35 U.S.C. § 271(a),
which provides: “Except as otherwise provided in this title, whoever without
authority makes, uses, offers to sell, or sells any patented invention, within the
United States or imports into the United States any patented invention during
the term of the patent therefor, infringes the patent.” 35 U.S.C. § 271(a). “In
order to prove direct infringement, a patentee must either point to specific
instances of direct infringement or show that the accused device necessarily
infringes the patent in suit.” ACCO Brands, Inc. v. ABA Locks Mfrs. Co., 501
F.3d 1307, 1313 (Fed. Cir. 2007)
      Prior to the abrogation of Rule 84, Form 18 required only that patent
infringement complaints assert the following:
      (1) an allegation of jurisdiction; (2) a statement that the plaintiff
      owns the patent; (3) a statement that defendant has been infringing
      the patent “by making, selling, and using [the device] embodying the
      patent”; (4) a statement that the plaintiff has given the defendant
      notice of its infringement; and (5) a demand for an injunction and
      damages.

Robern, 206 F. Supp. 3d at 1008 (alteration in original) (quoting K–Tech
Telecomm., Inc. v. Time Warner Cable, Inc., 714 F.3d 1277, 1283 (Fed. Cir.
2013)). The now-applicable pleading standard of Iqbal/Twombly necessarily
implies that the simplified Form 18 standard is no longer sufficient for a


                                      9
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 10 of 14 PageID: 273




complaint to survive a motion to dismiss under Rule 12(b)(6). Id. at 1009-10.
Now, the complaint must identify the defendant’s products which allegedly
infringe, describe the alleged infringement, and “relate factual assertions to the
pertinent claims” of the patent at issue. Id. at 1011.
      Here, Defendants contend that NovaPlast’s direct infringement claims
regarding each of the Accused Products fail to meet the plausibility
requirements. The Complaint, they say, (1) fails to identify the specific claim of
the ‘213 Patent that the Accused Products infringe and (2) fails to relate
features of the Accused Products to each element of at least one asserted claim.
(DE 10 at 8-9). Defendant submits that NovaPlast merely quotes the claims
language of the ‘213 Patent without asserting any facts as to how or why the
Accused Products contains the infringing features. (DE 22 at 6-7).
      In support, Defendants cite decisions from district courts within the
Third Circuit holding quotation of the claim language without relating it to
facts concerning the accused products is insufficient to state a plausible claim
of direct infringement. Thus, in North Star Innovations, Inc. v. Micron
Technology, Inc., the United States District Court for the District of Delaware
held that “a patentee cannot meet its obligation to assert a plausible claim of
infringement under the Twombly/Iqbal standard by merely copying the
language of a claim element, and then baldly stating (without more) that an
accused product has such an element.” No.17-506, 2017 WL 5501489, at *2
(D. Del. Nov. 16, 2017), report and recommendation adopted, No. 17-506, 2018
WL 11182741 (D. Del. Jan. 3, 2018). In that court’s view’s, such an allegation
“amounts to little more than a conclusory statement that ‘Your product
infringes my patent claim.’” Id. Therefore, the court concluded, “[t]here needs
to be some facts alleged that articulate why it is plausible that the other party’s
product infringes that patent claim—not just the patentee asserting, in
conclusory fashion, that it is so.” Id.; see also Raindance Techs., Inc. v. 10x
Genomics, Inc., No. 15-152, 2016 WL 927143, at *2 (D. Del. Mar. 4, 2016)




                                      10
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 11 of 14 PageID: 274




(dismissing the complaint because plaintiffs made “no attempt to relate any
their factual assertions with any of the asserted claims.”).
      NovaPlast responds that its Complaint adequately pleads direct
infringement because (1) the ‘213 Patent “includes only one independent claim,
making it clear that at least this independent claim, claim 1, is asserted” and
(2) the Complaint “describes, in detail, the features of the two accused
products” and “alleges that the accused products, when in use, meet each and
every element of at least one claim of the Patent-In-Suit.” (DE 18 at 6-8).
      In that connection, NovaPlast relies on Disc Disease Sols. Inc. v. VGH
Sols., Inc., 888 F.3d 1256 (Fed. Cir. 2018). There, the Federal Circuit held that
a complaint plausibly alleged direct infringement under Iqbal/Twombly where
(1) the matter involved “a simple technology”; (2) “[t]he asserted patents, which
were attached to the complaint, consist[ed] of only four independent claims”;
and (3) “[t]he complaint specifically identified the three accused products – by
name and by attaching photos of the product packing as exhibits – and alleged
that the accused products meet ‘each and every element of at least one claim of
the [relevant] Patent, either literally or equivalently.’” Disc Disease, 888 F.3d at
1260. The Court concluded that those “disclosures and allegations are enough
to provide [the defendant] fair notice of infringement of the asserted patents.”
Id.
       Relying on Disc Disease, a court in this District has held that a
complaint sufficiently pleaded direct infringement where (1) it named the
accused product; (2) in each count, it “describe[ed] the alleged infringement”;
and (3) identifie[d] how [the accused] product infringe[d] on every element of at
least one claim in each of [the plaintiff’s] patents.” Nasdaq, Inc. v. IEX Grp., Inc.,
2019 WL 102408, at *9 (D.N.J. Jan. 4, 2019); see also Batkinoff v. Church &
Dwight Co., Inc., 2020 WL 1527957, at *8 (D.N.J. Mar. 31, 2020) (noting that a
“complaint must allege that the accused product infringes on ‘each and every
element of at least of claim’ of the plaintiff’s patents ‘either literally or
equivalently.’”) (quoting Disc disease, 888 F.3d at 1260). NovaPlast also cites to


                                        11
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 12 of 14 PageID: 275




other district courts within the Third Circuit that applied Disc Disease to
uphold allegations of direct infringement. See Promos Techs., Inc. v. Samsung
Elecs. Co., No. 18-307-RGA, 2018 WL 5630585, at *4 (D. Del. Oct. 31, 2018)
(“Here, Plaintiff has specifically identified K4B2G0846D-HCH9 2 Gb DDR3
SDRAM as the infringing product and alleges that it practices each limitation of
at least one claim in the ‘492, ‘559 and ‘201 patents. Therefore, Plaintiff has
sufficiently pled a claim of patent infringement for the K4B2G0846D-HCH9 2
Gb DDR3 SDRAM.”); AgroFresh Inc. v. Hazel Techs., Inc., No. 18-1486, 2019 WL
1859296, at *2 (D. Del. Apr. 25, 2019) (“Here, AgroFresh's Complaint identifies
Defendant's accused product, Hazel CA, and the specific claims in the Daly 1
Patent (claims 1 and 6) and Daly 2 Patent (claim 1) that Defendant allegedly
infringes, and the Complaint also states how Hazel CA purportedly infringes
those claims.”).
      As explained above, the Rule 12(b)(6) analysis is governed by local Third
Circuit law. See C&F Packing Co., 224 F.3d at 1306. Relying on Supreme Court
precedent, the Third Circuit has made it clear that Rule 8 “requires a ‘showing’
rather than a blanket assertion of an entitlement to relief.” Phillips, 515 F.3d at
232. Relying on such precedent, this District Court in Robern held that a
complaint alleging patent infringement must “relate factual assertions to the
pertinent claims” of the patent-in-suit. 206 F. Supp. 3d at 1011. Without such
facts relating the features of the accused products to the patent claims, there is
no showing of an entitlement to relief. See id.
      Here, the Complaint purports to describe the Accused Products by
parroting – and in some instances directly copying – the claims language of the
‘213 Patent. (Compare Compl. ¶¶ 25-27, 29-20, with Compl. Ex. 3 at 36). But
there are no allegations that relate the quoted claims language to the Accused
Products in a factual manner. The allegations in this Complaint are
tantamount to a declaration that “The ‘213 Patent claims thus-and-so, and the
Accused Products directly infringe it.” That falls short of a factual “showing” of




                                      12
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 13 of 14 PageID: 276




entitlement to relief. See Phillips, 515 F.3d at 232. Therefore, I find the
Complaint fails to state a plausible claim of direct infringement.
         Accordingly, I find that NovaPlast’s reliance on Disc Disease is misplaced.
In that case – and in the subsequent cases relying on it – the complaint alleged
factually that the accused products met “each and every element of at least one
claim.” 888 F.3d at 1260. Here, the Complaint alleges in a conclusory manner
that the Accused Products “meet[] the limitations of one or more claims of the
‘213 Patent.” (Compl. ¶¶45, 50) It does not go through each limitation of claim
1. (Compare Compl. ¶¶ 25-27, 29-20, with Compl. Ex. 3 at 36). For example,
the Complaint does not allege factually that the Accused Products have a
proximal end that is “formed opposite the distal end,” or that the Accused
Products have a “first longitudinal edge and second longitudinal edge further
defining the longitudinal opening.” (Compare Compl. ¶¶ 25-27, 29-20, with
Compl. Ex. 3 at 36). Thus, the Complaint fails to allege factually that each and
every element of at least one claim is met.
         I therefore find that the Complaint fails to allege a direct infringement
claim.
         Looking ahead, NovaPlast has attached a proposed First Amended
Complaint which incorporates the cease-and-desist letters it sent Defendants
prior to this action. Those letters included a claim chart labeling the parts of
the Accused Products that correspond to the quoted claims language. (DE 18-2
at 8). The body of the First Amended Complaint, however, remains unchanged
for purposes of the above analysis. (DE 18-2 at 4-6). Should NovaPlast choose
to move for leave to file an amended complaint in accordance with Federal Rule
Civil Procedure 15(a)(2), I urge it to redraft the complaint so as to incorporate
the necessary allegations, rather than task the reader with gleaning them from
attachments.

            c. Remaining Claims
         Because the Complaint fails to plausibly plead direct infringement,
NovaPlast’s claims for inducement and willful infringement must also fail.


                                         13
Case 2:20-cv-07396-KM-JBC Document 24 Filed 02/03/21 Page 14 of 14 PageID: 277




Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1326 (Fed. Cir. 2004)
(“‘Liability for either active inducement of infringement or for contributory
infringement is dependent upon the existence of direct infringement.’ There can
be no inducement or contributory infringement without an underlying act of
direct infringement.” (quoting Joy Techs., Inc. v. Flakt, Inc., 6 F.3d 770, 774
(Fed.Cir.1993)); Otsuka Pharm. Co. v. Zydus Pharm. USA, 151 F. Supp. 3d 515,
520 (D.N.J. 2015) (“In order to state a claim for inducement, the patent owner
must therefore allege ‘direct infringement, and that the alleged infringer
‘knowingly induced infringement and possessed specific intent to encourage
another's infringement. In other words, Otsuka's theory of induced
infringement will be plausible ‘if, but only if,’ Otsuka alleges ‘direct
infringement . . .’”) (quoting i4i Ltd. P'ship v. Microsoft Corp., 598 F.3d 831, 851
(Fed.Cir.2010)); 35 U.S.C. § 284 (providing for increased damages once
infringement has been established).

   III.   Conclusion
      For the reasons set forth above, I will grant Defendants’ motion (DE 9) to
dismiss the complaint, without prejudice to the submission, within 30 days, of
a properly supported motion to amend the complaint.
      An appropriate order follows.


Dated: February 3, 2021



                                       /s/ Kevin McNulty
                                       ____________________________________
                                       Kevin McNulty
                                       United States District Judge




                                       14
